Exhibit STOCK PURCHASE AGREEMENT by and between IVOICE, INC. “PURCHASER” And IVOICE TECHNOLOGY, INC. “COMPANY” Dated:March 11, 2008 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT, dated as of March 11, 2008, is made and entered into by and among iVoice Technology, Inc. (the “Company”) and iVoice, Inc. (the “Purchaser”).The Purchaser and the Company are sometimes individually referred to herein as a “Party” and collectively as the “Parties.” RECITALS: WHEREAS, upon the terms and conditions set forth herein, the Company proposes to sell to the Purchaser and the Purchaser proposes to purchase from the Company 1,444.44 shares of the Company’s Series A 10% Secured Convertible Preferred Stock (the “Preferred Stock”); NOW, THEREFORE, in consideration of the foregoing and the respective representations, warranties, covenants, agreements and conditions hereinafter set forth, and intending to be legally bound hereby, each Party hereby agrees as follows: ARTICLE I DEFINITIONS Section 1.1Certain Definitions.The following terms, as used herein, have the following meanings: “Affiliate” of any specified Person means any other Person directly or indirectly Controlling or Controlled by or under direct or indirect common Control with such specified Person. “Agreement” means this Stock Purchase Agreement, as amended from time to time. “Assets” means all of the assets, properties and rights of the Company, whether real, personal or mixed, whether tangible or intangible, and wherever situated, in existence on the date hereof and any additions thereto on or before the Closing Date. “Business Day” means any day except Saturday, Sunday or any day on which banks are generally not open for business in the City of New York, New York. “Closing” means the consummation of the purchase and sale of the Preferred Stock, as set forth in this Agreement. “Closing Date” means the date on which the Closing occurs. “Code” means the United States Internal Revenue Code of 1986, as amended, including effective date and transition rules (whether codified or not).Any reference herein to a specified provision of the Code shall be deemed to include a reference to any successor provision thereof. “Company Ancillary Documents” means any certificate, agreement, document or other instrument, other than this Agreement, to be executed and delivered by the Company in connection with the transactions contemplated hereby. “Contract” means any contract, sub-contract, agreement, lease, license, commitment, sale and purchase order, note, loan agreement or any other instrument, arrangement, or understanding of any kind, whether written or oral, and whether express or implied. “Control” means, when used with respect to any specified Person, the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by Contract or otherwise. “Customer” means a customer of the Company that paid the Company in the aggregate more than $25,000 during the twelve (12)-month period ended December 31, 2007. “GAAP” means generally accepted accounting principles as applied in the United States. “Governmental Entity” means any (i)nation, state, commonwealth, county, city, town, village, district, or other jurisdiction of any nature, (ii)federal, state, local, municipal, foreign, or other government, (iii)federal, state, local or foreign governmental or quasi-governmental authority of any nature (including any agency, branch, department, board, commission, court or tribunal), (iv)multi-national or supra-national organization or body, (v)body exercising, or entitled or purporting to exercise, any administrative, executive, judicial, legislative, police, regulatory, or taxing authority or power, including any court or arbitrator, (vi)self-regulatory organization or (vii)official of any of the foregoing. “Intellectual Property” means any or all of the following and all rights, arising out of or associated therewith: (a)all United States, international and foreign patents and applications therefor and all reissues, divisions, renewals, extensions, provisionals, continuations and continuations-in-part thereof; (b)all inventions (whether patentable or not), invention disclosures, improvements, proprietary information, know-how, technology, technical data and customer lists, and all documentation relating to any of the foregoing throughout the world; (c)all copyrights, copyright registrations and applications therefor, and all other rights corresponding thereto throughout the world; (d)all industrial designs and any registrations and applications therefor throughout the world; (e)all internet uniform resource locators, domain names, trade names, logos, slogans, designs, common law trademarks and service marks, trademark and service mark registrations and applications therefor throughout the world; (f)all databases and data collections and all rights therein throughout the world; (g)all moral and economic rights of authors and inventors, however denominated throughout the world; and (h)any similar or equivalent rights to any of the foregoing anywhere in the world. “Knowledge” means all facts known by a Person on the date hereof or on the Closing Date following reasonable inquiry and diligence with respect to the matters at hand. “Laws” means all laws, statutes, common law, rules, codes, regulations, restrictions, ordinances, orders, decrees, approvals, directives, judgments, rulings, injunctions, writs, awards and decrees of, or issued or entered by, all Governmental Entities. “Licenses” means all notifications, licenses, permits (including environmental, construction and operation permits), franchises, certificates, approvals, exemptions, classifications, registrations and other similar documents and authorizations issued by any Governmental Entity, and applications therefor. “Liens” mean all mortgages, liens, pledges, security interests, charges, claims, restrictions and encumbrances of any nature whatsoever. “Material Adverse Effect” means any state of facts, change, event, effect or occurrence (when taken together with all other states of fact, changes, events, effects or occurrences) that has had or is reasonably likely to have a materially adverse effect on the financial condition, results of operations, prospects, properties, assets or liabilities (including contingent liabilities) of the Company.A Material Adverse Effect shall also include any state of facts, change, event or occurrence that shall have occurred or been threatened that (when taken together with all other states of facts, changes, events, effects or occurrences that have occurred or been threatened) has prevented or materially delayed, or would be reasonably likely to prevent or materially delay, the performance by any Party of their obligations hereunder or the consummation of the transactions contemplated hereby. “Permitted Liens” means (a)Liens for Taxes not yet due and payable, (b)Liens of carriers, warehousemen, mechanics, materialmen and repairmen incurred in the ordinary course of business consistent with past practice and not yet delinquent and (c) in the case of the Real Property, zoning, building, or other restrictions, variances, covenants, rights of way, encumbrances, easements and other minor irregularities in title, none of which, individually or in the aggregate, (i) interfere in any material respect with the present use of or occupancy of the affected parcel by the Company, (ii) have more than an immaterial effect on the value thereof or its use, or (iii)would impair the ability of such parcel to be sold for its present use. “Person” means any individual, corporation, partnership, joint venture, limited liability company, trust, unincorporated organization or Governmental Entity. “Purchaser Ancillary Documents” means any certificate, agreement, document or other instrument, other than this Agreement, to be executed and delivered by the Purchaser in connection with the transactions contemplated hereby. “Registered Intellectual Property” means all United States, international and foreign: (a)patents and patent applications (including provisional applications); (b)registered trademarks and service marks, applications to register trademarks and service marks, intent-to-use applications, or other registrations or applications related to trademarks and service marks; (c)registered copyrights and applications for copyright registration; (d) domain name registrations; and (e)any other Intellectual Property that is the subject of an application, certificate, filing, registration or other document issued, filed with, or recorded with any Governmental Entity. “SEC” means the Securities and Exchange Commission. “Securities Act” means the Securities Act of 1933, as amended. “Supplier” means any supplier of goods or services to the Company to which the Company paid in the aggregate more than $25,000 during the twelve (12)-month period ended December 31, 2007. “Taxes” means all taxes, assessments, charges, duties, fees, levies and other charges of a Governmental Entity, including income, franchise, capital stock, real property, personal property, tangible, withholding, employment, payroll, social security, social contribution, unemployment compensation, disability, transfer, sales, use, excise, gross receipts, value-added and all other taxes of any kind for which the Company or the Purchaser may have any liability imposed by any Governmental Entity, whether disputed or not, and any related charges, interest or penalties imposed by any Governmental Entity. “Tax Return” means any report, return, declaration or other information, in whatever form or medium, required to be supplied to a Governmental Entity in connection with Taxes, including estimated returns and reports of every kind with respect to
